United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-3684
                                    ___________

American States Insurance Company,       *
                                         *
                    Appellee,            * Appeal from the United States
                                         * District Court for the Eastern
      v.                                 * District of Missouri.
                                         *
Creative Walking, Inc.,                  *      [UNPUBLISHED]
                                         *
                    Appellant.           *
                                    ___________

                            Submitted: April 22, 1999
                                Filed: April 28, 1999
                                   ___________

Before BOWMAN,* Chief Judge, ROSS, and FAGG, Circuit Judges.
                              ___________

PER CURIAM.

       Creative Walking, Inc. appeals from the adverse decisions of the district court
following the grant of summary judgment that denied relief on Creative Walking's
flood-related insurance claims. Having reviewed the record and the parties' briefs, we
conclude the district court's rulings are correct and an extended discussion is not
warranted. We thus affirm the district court without a comprehensive opinion. See 8th
Cir. R. 47B.

      *
       The Honorable Pasco M. Bowman stepped down as Chief Judge of the United
States Court of Appeals for the Eighth Circuit at the end of the day on April 23, 1999.
He has been succeeded by the Honorable Roger L. Wollman.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-